3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Amendments filed on 11/01/2021 
Application claims a FP date of 09/14/2018
Independent Claims 1-4, 6-13, 15 and 16 have been amended
Claims 5, 14 and 17 have been cancelled
Claims 18-21 are new
Claims 1-4, 6-13, 15-16 and 18-21 are pending

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks document, Applicant states that in their independent claim, they claim that “the focus sensitivity can be corrected by using the correction data corresponding to the blur spread amount so as to correct an error in conversion from the focus detection result (defocus amount) into the drive amount of the focus element”.  Examiner believes that Hamano reference does the same as taught though out in his disclosure and in ¶0035 where he states that “the focus drive circuit performs drive control of the focus actuator 
Examiner would also like to state that “blur spread” has not been defined in the claim. Therefore Examiner’s interpretation of the “defocus amount” as taught by Hamano is not unreasonable.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “correction data corresponding to the blur spread amount so as to correct an error in conversion from the focus detection result (defocus amount) into the drive amount of the focus element”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner therefore believes that Hamano (U.S. Patent Publication 2016/0080634 A1) teaches the use of interchangeable lens and as disclosed in ¶0168, and calculate correction information of the focus detection based on three focus information as disclosed in ¶0008 - ¶0010.  Inagaki in view of Hamano teaches all the limitations in the amended independent and dependent claims as detailed in the following action.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki (U.S. Patent Publication Number 2017/0359500 A1) in view of Hamano (U.S. Patent Publication Number 2016/0080634 A1).

Regarding Claim 1, Inagaki discloses an (Interchangeable lens 100 of Fig 1) (Image capturing apparatus of Fig 1) to configured to perform focus detection using a first signal and a second signal which are obtained by photoelectrically converting light passing through different pupil areas in image-capturing apparatus (Inagaki discloses this in Fig 2A and explains in where he discloses that the image sensor 122 has a pupil dividing function and it includes pupil dividing pixels that are capable of focus detection by phase difference detection method) comprising: 
an image sensor (Image sensor 122 of Fig 1) configured to output the first signal and the second signal (¶0037; The image sensor 122 serves as an image capturing unit that converts and object image formed via the lens unit 100); 
a memory storing a set of instructions; and
at least one processor that executes the set of instructions to function (¶0041; the MPU 125 is provided with a ROM that stores a program controlling the operation of the camera body) as:
a calculator configured to calculate an image shift amount between the first signal and the second signal (In ¶0043, Inagaki discloses that the image processing circuit generates a focus detection data, a pair of image data formed by light beans passing though a pair of pupil regions of the image capturing optical system and the phase difference AP unit 129 detects a defocus amount based on a shift amount of the pair of image data);
a focus detector configured to calculate a defocus amount from the image shift amount and a conversion coefficient (¶0038; The image sensor 122 has a pupil dividing function and it includes pupil dividing pixels that are capable of focus detection by a phase difference detection method using the image data); and 
(Fig 1 – Camera MPU 125) (¶0041; the MPU 125 is provided with a ROM that stores a program controlling the operation of the camera body), (Fig 1 – Phase difference AF Unit 129 and TVAC unit 130) using the defocus amount (In ¶0064 Inagaki discloses that the phase difference AF unit 129 calculates the shift amount X for each frame and performs predetermined calculation processing by using the calculated shift amount X, and then calculate the shift amount of the focus Y and transfers the calculated Y value to the focus drive circuit 116).
Inagaki discloses the controller but fails to clearly disclose wherein the controller acquires correction data unique to the blur spread amount on the image sensor, and calculates the drive amount using the defocus amount and the focus sensitivity corrected by using the correction data and 
wherein the correction data is for correcting a difference in the focus sensitivity caused by a difference in a relationship between an imaging position and the blur spread amount for each attached image-capturing optical system.
Instead, in a similar endeavor Hamano clearly discloses wherein the controller (Fig 2- lens MPU 117) acquires correction data unique to the (In Fig 2 and in ¶0031 - ¶0035 Hamano teaches that the lens unit 100 is removably attached to the camera body via a mount.  The lens unit has a drive control system and also has lens memory 118 and the actuator moves the lens 104 forward and backward to perform focusing; Since Hamano teaches that each lens unit has its own control and memory, it could be interpreted that the data acquired is unique to the attached optical unit.  This is further clarified by Hamano in ¶0168) and corresponding to a blur spread amount on the image sensor, and calculates the drive amount using the defocus amount and the focus sensitivity corrected by using the correction (Further in ¶0035 Hamano teaches that the lens MPU 117 performs all calculation and controls relating to the image pickup lens and controls the focus drive circuit 116) data and 
wherein the correction data is for correcting a difference in the focus sensitivity caused by a difference in a relationship between an imaging position and the blur spread (Hamano teaches about horizontal and vertical BP correction value – which is the defocus amount.  Examiner has interpreted the BP as the blur spread since the “blur spread” has not been defined in the claim.  Hamano disclosure is about focus control and detection (see ¶0071) focus shift amount (defocus amount) in different regions.  He further teaches in ¶0079 about defocus increasing due to influence of the vignetting caused by the image pickup lens and the BP correction value corrects the errors due to chromatic aberration of the optical system (See ¶0082)) amount for each attached image-capturing optical system (Hamano further teaches “focus sensitivity” by measuring the defocus amount and calculates this for all the focus detection region and in ¶0077 he further teaches that the reliability of focus evaluation is determined as a method discloses in JP 2010-078810 – which is based on a difference between a maximum value and minimum value of the focus evaluation value.  In ¶0077 Hamano teaches that the vertical and horizontal correction is used to correct a difference between a focus detection result obtained when focus detection is performed in the horizontal direction and vertical direction). 
Inagaki and Hamano are combinable because both are about focus detection and correction.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use defocus amount as indicated by BP and calculate and correct defocus for all focus detection regions as taught by Hamano in the imaging device disclosed by Inagaki. 
The suggestion/motivation for doing so would have been to “perform highly accurate focus control” as disclosed by Hamano in ¶0007
Therefore, it would have been obvious to combine Inagaki and Hamano to obtain the invention as specified in claim 1.

Regarding Claim 2, Inagaki in view of Hamano discloses wherein the controller receives information for acquiring the correction data from an interchangeable lens apparatus having the image-capturing optical system (Inagaki: Interchangeable lens 100 of Fig 1; This is further clarified by Hamano in ¶0168), and acquires the correction data using the information (Inagaki: Flow chart of Fig 6 shows that the correction value is calculated by using the defocus amount and this information is used to drive the lens to a focus position). 

Regarding Claim 3, this claims have limitations parallel to Claim 1.  Claim 3 is rejected on the same grounds as Claim 1.

Regarding Claim 4, Inagaki in view of Hamano discloses wherein the information is a coefficient of a function used for calculating the correction data (Hamano: In Fig 1A – step S5 and in ¶0079 Hamano teaches that to calculate a defocus amount by using a conversion coefficient, which is previously stored, to convert the shift amount into the defocus amount). 

Regarding Claim 6, Inagaki in view of Hamano discloses wherein the controller calculates a blur-spread (Hamano teaches about horizontal and vertical BP correction value – which is the defocus amount.  Examiner has interpreted the BP as the blur spread) amount from a phase difference detected by the focus detection (Hamano: In Fig 1A – step S5 – calculate defocus amount by using imaging plane phase-difference AF to determine reliability). 

Regarding Claim 7, Inagaki in view of Hamano discloses wherein the correction data is data corresponding to an aberration of the image capturing optical system (Hamano: In ¶0082 Hamano teaches the color BP correction is a correction value to correct an error which occurs due to a chromatic aberration in the image pickup optical system, and is generated by a difference between a balance of a color of a signal used for the focus detection.). 

Regarding Claims 8 and 18, Inagaki in view of Hamano discloses wherein the correction data is data corresponding to a frequency with which the focus detection is performed (Hamano: In ¶0083 Hamano teaches the calculation of a spatial frequency BP correction value – which is used to correct an error which principally occurs due to a spherical aberration of the image pickup optical system and is generated based on a difference between an evaluation frequency). 

Regarding Claims 9 and 19, Inagaki in view of Hamano discloses wherein the correction data is data corresponding to an aperture value of the image-capturing optical system (Inagaki: In Step607 of Fig 6 and in ¶0072, Inagaki discloses that F number, the aperture value,  of the aperture stop and a conversion coefficient is used to calculate the defocus amount). 

Regarding Claims 10 and 20, Inagaki in view of Hamano discloses wherein the correction data is data corresponding to an image height with which the focus detection is performed (Inagaki: In Step607 of Fig 6 and in ¶0072, Inagaki discloses that image height (image shift amount) is used to calculate the defocus amount; Hamano: Hamano also disclose in ¶0039 that the correction depends on the image height). 

Regarding Claims 11 and 21, Inagaki in view of Hamano discloses wherein the correction data is data corresponding to a zoom state and focus state of the image-(Hamano: In Fig 9 and in ¶0103, Hamano teaches correction value corresponding to the zoom position and the focus position depending on the focus detection result to be corrected.). 

Regarding Claims 12-13, these claims are method claims that have limitations parallel to Claim 1.  Claims 12-13 are rejected on the same grounds as Claim 1.

Regarding Claims 15-16, these claims are program claims that have limitations parallel to Claim 1.  Claims 15-16 are rejected on the same grounds as Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 13, 2022